Citation Nr: 0632625	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  95-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1966.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The issue on appeal was 
originally before the Board in August 2002 at which time the 
Board determined that new and material evidence had been 
received to reopen the claim of entitlement to service 
connection for PTSD.  That same month, the Board directed 
additional development of the evidence.  This matter was 
remanded in July 2003 and January 2005.  Unfortunately, 
another remand is necessary.

The Board fist acknowledges that with regard to the initial 
issue of whether new and material evidence had been received 
to reopen the claim of entitlement to service connection for 
PTSD, the August 2002 ORDER incorrectly stated that 
"entitlement to service connection for bilateral foot 
disability is reopened."  Such ORDER should have read that 
entitlement to service connection for PTSD is reopened.  The 
Board has determined that such error has not resulted in any 
prejudice to the veteran, however, the August 2002 Board 
decision is hereby amended to reflect that the ORDER should 
read "New and material having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened."

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This matter was remanded in January 2005 for further 
development to include verifying the veteran's claimed 
stressors.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board confers, as a matter of law, 
the right to compliance with the remand instructions.

The veteran's service personnel records reflect that he was 
stationed at Clark Air Force Base in the Republic of the 
Philippines, from July 14, 1964 to February 22, 1966.  With 
regard to the veteran's claimed stressors, he has repeatedly 
claimed stressors relating to treating wounded soldiers and 
witnessing dead bodies while stationed at Clark Air Force 
Base.  He also claimed to have witnessed and participated in 
the treatment of women who were injured when the U.S. Embassy 
in Saigon was bombed.  The veteran has repeatedly stated that 
such bombing occurred in March 1965.  The RO attempted to 
verify the veteran's claimed stressor with the U.S. Army and 
Joint Services Records Research Center (JSRRC) with regard to 
the bombing of the U.S. Embassy in Saigon, however, the RO 
offered information that the bombing occurred on July 14, 
1964.  As a result, JSRRC only researched bombings that 
occurred in July 1964.  The veteran arrived at Clark Air 
Force Base on July 14, 1964, but he has not claimed any 
specific stressor occurring that month.  The RO should take 
appropriate action to have JSRRC attempt to verify whether 
any bombing of the U.S. Embassy in Saigon occurred in March 
1965.

If a claimed stressor is verified, the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

Finally, in light of the service connection claim being 
remanded for additional development, the RO is instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the service connection claim 
is granted, and that an effective date for the award of 
benefits will be assigned if an increase is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran, 
to include the claimed bombing of the 
U.S. Embassy in Saigon in March 1965.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

3.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA psychiatric 
examination for the purpose of 
clarifying the nature and etiology of 
any current psychiatric disorders.  It 
is imperative that the claims file be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

4.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him an opportunity to respond 
before this case is returned to the 
Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



